Order entered December 1, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00995-CR

                         CHARLES KILLINGSWORTH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 29663

                                          ORDER
       The Court has before it appellant’s November 25, 2014 motion to dismiss the appeal. The

motion is signed by counsel, but is not signed by appellant, as required by Texas Rule of

Appellate Procedure 42.2(a). Accordingly, we DENY the motion to dismiss without prejudice to

appellant filing a subsequent motion that complies with Texas Rule of Procedure 42.2(a).


                                                     /s/   LANA MYERS
                                                           JUSTICE